LEON G. & TOBY F. COOPERMAN, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Cooperman v. Comm'rDocket No. 15766-10United States Tax Court2011 U.S. Tax Ct. LEXIS 48; May 16, 2011, Entered2011 U.S. Tax Ct. LEXIS 48">*48 For Petitioners: RICHARD ALAN LEVINE, Roberts & Holland LLP, New York, NY.STEVEN D. TILLEM, Manhattan, Group 2, Large Business & International, New York, NY.James S. Halpern, Judge.James S. HalpernDECISIONPursuant to the agreement of the parties in this case it isORDERED AND DECIDED: That there is a deficiency in income tax due from petitioners for the taxable year 2005 in the amount of $4,200,000.00;That there is a deficiency in income tax due from petitioners for the taxable year 2006 in the amount of $9,661,226.00;That there is no penalty due from petitioners for the taxable year 2005, under the provisions of I.R.C. § 6662(a);That there is a penalty due from petitioners for the taxable year 2006, under the provisions of I.R.C. § 6662(a), in the amount of $29,191.00.Entered: MAY 16 2011(Signed) James S. HalpernJudge* * * *It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiencies in tax and penalty due from petitionersIt is further stipulated that, pursuant to the provisions of I.R.C. §6404(g), interest on the deficiency due from petitioners for the taxable year 2011 U.S. Tax Ct. LEXIS 48">*49 2005 is suspended from October 16, 2007 to May 4, 2010.It is further stipulated that the deficiency in income tax for the taxable year 2005, does not include a payment in the nature of a cash bond made by petitioners in the amount of $4,700,000.00 on May 20, 2010.It is further stipulated that the deficiency in income tax for the taxable year 2006, does not include a payment in the nature of a cash bond made by petitioners in the amount of $11,300,000.00 on May 20, 2010.It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiencies in tax and penalty (plus statutory interest) until the decision of the Tax Court becomes final.WILLIAM J. WILKINSChief CounselInternal Revenue Service/s/ Richard Alan LevineRICHARD ALAN LEVINEAttorney for PetitionersRoberts & Holland LLPTax Court Bar No. LR0539825 Eighth Avenue, 37th FloorNew York, NY 10019Telephone: (212) 903-8729Date: APRIL 21, 2011/s/ Steven D. TillemSTEVEN D. TILLEMAttorney (Manhattan, Group 2)(Large Business & International)Tax Court Bar No. TS017533 Maiden Lane12th Fl.New York, NY 10038Telephone: 2011 U.S. Tax Ct. LEXIS 48">*50 (917) 421-4640Date: April 25, 2011